Exhibit 10.2

 

$7,000,000.00
Lexington, Kentucky

 

Dated June 11, 2018

 

THIS PROMISSORY NOTE (as amended, restated, supplemented or otherwise modified
from time to time, this “Note”) is made by RAMACO RESOURCES, LLC, a Delaware
limited liability company (together with its successors and permitted assigns,
“Debtor”), having an address at 250 West Main Street, Suite 1800, Lexington,
Kentucky 40507, in favor of MAXUS CAPITAL GROUP, LLC, a Delaware limited
liability company (together with its successors and assigns hereunder, “Secured
Party”), whose address is 959 W. St. Clair Ave., Suite 200, Cleveland, Ohio
44113-1298. All capitalized terms used but not otherwise defined herein shall
have the meaning given them in the Loan and Security Agreement No. 1438-002
between Debtor and Secured Party dated as of even date herewith (the “Loan and
Security Agreement”).

 

SECTION 1.     Promise to Pay.

 

FOR VALUE RECEIVED, Debtor hereby promises to pay to the order of Secured Party
Seven Million Dollars ($7,000,000.00), together with interest thereon at a rate
equal to the greater of (i) the sum of the 1-Month London Interbank Offered Rate
(“LIBOR”), based on U. S. dollar, as such LIBOR is published from time to time
as “Libor 1 Month” in http://www.wsj.com/mdc/public/page/2_3020-libor.html, plus
six and nine tenths percent (6.9%), fluctuating, or (ii) eight and one-half
percent (8.5 %) per annum. LIBOR will be determined on the first business day of
each month. Interest on the principal sum of this Note outstanding from time to
time shall be payable monthly in arrears, without set-off or deduction,
commencing on the first day of the month following the date of the initial
disbursement of the initial advance hereunder and shall continue on the same day
of each month thereafter (or if such date is not a business day, on the
immediately following business day), together with one final payment on December
31, 2018 of the outstanding principal, interest and any other amounts payable
under this Note and the Loan and Security Agreement.

 

SECTION 2.     Interest.

 

(a)     Accrual. Subject to the other provisions of this Note and the Loan and
Security Agreement, interest shall accrue on the unpaid principal amount hereof
from the date hereof through the date on which this Note is paid in full.

 

(b)     Late Rate. Debtor agrees to pay, at the option of the holder of this
Note, a late charge of two and one-half percent (2.5%) of the amount of each
installment of principal and/or interest under this Note which is not paid when
due. All late charges and interest on overdue payments which may from time to
time be owing under the terms of this Note are payable on demand.

 

1

--------------------------------------------------------------------------------

 

 

(c)     Default Rate. Upon the occurrence and during the continuation of any
default in the payment of principal or interest under this Note (including,
without limitation, the period from the date Secured Party declares an Event of
Default and such amount becomes due and payable until the date such payment is
made to Secured Party) or any other Event of Default under the Loan and Security
Agreement or this Note, interest shall thereafter (including post-petition
interest in any proceeding under the Bankruptcy Code or other applicable
bankruptcy laws) be payable at the rate of the sum of (i) LIBOR plus (ii) eight
and nine tenths percent (8.9%) per month, or if such rate shall exceed the
maximum rate allowed by law, then at such maximum rate (the “Default Rate”),
even if a judgment has been obtained against Debtor. Debtor shall pay to Secured
Party on demand interest at the Default Rate on any unpaid amount for the period
elapsed from the date such amount becomes due and payable until the date it is
paid. Payment or acceptance of interest at the Default Rate is not a permitted
alternative to timely payment of the obligations evidenced by this Note and
shall not constitute a waiver of any default or Event of Default or an amendment
to this Note, the Loan and Security Agreement or other Relevant Documents and
shall not otherwise prejudice or limit any rights or remedies of Secured Party.

 

(d)     Computation of Interest. Interest accrued hereunder shall be computed on
the basis of a 360-day year and the actual number of days elapsed.

 

(e)     Application of Payments. All payments of principal and interest under
this Note are to be applied as set forth in the Loan and Security Agreement.

 

(f)     Maximum Rate. If at any time during the term of this Note the interest
rate exceeds the maximum lawful rate of interest permitted under then applicable
law, then the interest rate shall thereafter be deemed to be the maximum rate
permitted under the then applicable law. The amounts of interest received from
the undersigned in excess of such maximum lawful rate of interest permitted
under the applicable law shall be considered reductions to principal to the
extent of such excess.

 

SECTION 3.     Loan and Security Agreement.

 

This Note is referred to in, is issued pursuant to and is entitled to the
benefits of, the Loan and Security Agreement, to which reference is made for a
more complete statement of the terms and conditions under which the Loan
evidenced hereby was made including the nature and extent of the security for
this Note (collectively, the “Collateral”), the rights of Secured Party, Debtor
and the holder of this Note with respect to the Collateral and the acceleration
of the maturity of this Note and other remedies in case a default occurs under
the terms of the Loan and Security Agreement.

 

SECTION 4.     Prepayment.

 

Debtor shall, and shall have the right to, prepay this Note in whole, but not in
part, only as and to the extent expressly permitted or required in the Loan and
Security Agreement.

 

SECTION 5.     Event of Default.

 

Upon the occurrence of an Event of Default, as defined in the Loan and Security
Agreement, the principal of and accrued interest on this Note may become, or may
be declared to be, immediately due and payable. Following an Event of Default,
Secured Party shall have all of the rights, powers, privileges and other
remedies available to it under the Loan and Security Agreement and otherwise
available to lenders and secured parties at law or in equity, and such rights,
powers, privileges and other remedies shall be cumulative and not exclusive.

 

2

--------------------------------------------------------------------------------

 

 

SECTION 7.     Severability.

 

If any one or more of the provisions of this Note are for any reason held to be
invalid, illegal or unenforceable, in whole or in part, or in any respect, or if
one or more of the provisions of this Note shall operate, or would prospectively
operate, to invalidate this Note, then, and in any such event, such provision or
provisions only shall be deemed to be null and void and of no force or effect
and shall not affect any other provision of this Note, and the remaining
provisions of this Note shall remain operative and in full force and effect and
shall in no way be affected, prejudiced or disturbed thereby.

 

SECTION 8.     Security.

 

This Note is made pursuant to the Loan and Security Agreement and secured by any
and all of the security given in it and any of the other Relevant Documents.
Reference is made to the Loan and Security Agreement and the Relevant Documents
for a description of the security and rights of the holder in respect thereto
including, without limitation, certain rights and obligations pertaining to the
maintenance, furnishing and inspection of financial records, statements and
reports, but this reference to the Loan and Security Agreement and the Relevant
Documents shall not affect or impair the absolute and unconditional obligation
of the Debtor to pay when due the installments of principal and interest
provided for in this Note. Debtor consents and agrees that, without affecting
Debtor’s liability on this Note, the holder may do any of the following: release
any of the property described in the Loan and Security Agreement; grant any
indulgence, forbearance, extension of time for payment, or release any other
person now or hereafter liable for the payment of this Note pursuant to the Loan
and Security Agreement.

 

SECTION 9.     Non-Waiver.

 

If Secured Party (a) releases any part of security for this Note or any person
liable for the Loan evidenced by this Note, (b) grants an extension of time for
any payments of the indebtedness evidenced hereby, (c) takes other or additional
security for the payment thereof, (d) accepts partial payments, or (e) otherwise
exercises, fails to exercise, or waives any right granted herein or in the Loan
and Security Agreement, no such act or omission shall constitute a waiver of any
default, or extend or affect the grace period, if any, release Debtor,
subsequent owners of the Collateral or any part thereof, or any guarantor of
this Note, or any of the other Relevant Documents, or preclude Secured Party
from exercising any right, power or privilege herein granted or intended to be
granted for any Event of Default. Debtor hereby waives demand, presentment for
payment, protest, notice of protest, and of nonpayment and any and all lack of
diligence or delays in collection or enforcement of this Note.

 

SECTION 10.     Business Loan.

 

Debtor hereby expressly acknowledges and represents that the indebtedness
evidenced by this Note is a “business loan” within the meaning of Chapter 1343
of the Ohio Revised Code.

 

SECTION 11.     Governing Law.

 

THIS NOTE AND THE OBLIGATIONS ARISING HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE
WITH, AND BE GOVERNED BY, THE LAWS OF THE STATE OF 01-110, WITHOUT REFERENCE TO
CONFLICT OF LAW PRINCIPLES. To the fullest extent permitted by law, Debtor
hereby unconditionally and irrevocably waives any claim to assert that the law
of any other jurisdiction governs this Note.

 

3

--------------------------------------------------------------------------------

 

 

SECTION 12.     Jury Trial Waiver.

 

DEBTOR HEREBY, AND SECURED PARTY BY ITS ACCEPTANCE HEREOF, EACH WAIVES THE RIGHT
OF A JURY TRIAL IN EACH AND EVERY ACTION ON THIS NOTE OR ANY OF THE OTHER
RELEVANT DOCUMENTS, IT BEING ACKNOWLEDGED AND AGREED THAT ANY ISSUES OF FACT IN
ANY SUCH ACTION ARE MORE APPROPRIATELY DETERMINED BY THE COURTS; FURTHER, DEBTOR
HEREBY CONSENTS AND SUBJECTS ITSELF TO THE JURISDICTION OF THE FEDERAL AND STATE
COURTS LOCATED WITHIN THE STATE OF OHIO. Debtor warrants and represents that it
has reviewed this waiver with its legal counsel, and that it knowingly and
voluntarily waives its jury trial rights following consultation with legal
counsel. In the event of litigation, this Note may be filed as a written consent
to a trial by the court.

 

SECTION 13.     Miscellaneous.

 

Debtor and all makers, endorsers, guarantors and sureties hereof, jointly and
severally, waive presentment, homestead exemptions, or laws demand, protest,
notice of protest, notice of dishonor, diligence and collection and all notices
and matters of like kind and nature, including without limitation Section
2329.66 of the Ohio Revised Code.

 

SECTION 14.     Waiver of Special Damages.

 

EACH OF DEBTOR AND SECURED PARTY WAIVES, TO THE MAXIMUM EXTENT NOT PROHIBITED BY
LAW, ANY RIGHT DEBTOR OR SECURED PARTY MAY HAVE TO CLAIM OR RECOVER FROM DEBTOR
OR SECURED PARTY (AS THE CASE MAY BE) IN ANY ACTION OR PROCEEDING ANY SPECIAL,
INCIDENTAL, PUNITIVE OR CONSEQUENTIAL DAMAGES.

 

The terms of this Note are subject to amendment only in the manner provided in
the Loan and Security Agreement.

 

[Signature on following page]

 

4

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, Debtor has caused this Note to be executed by its duly
authorized representative as of the day and year first written above.

 

 

RAMACO RESOURCES, LLC

 

 

 

 

 

 

By:

/s/ Michael D. Bauersachs 

 

 

 

 

 

 

Name: Michael D. Bauersachs

 

          Title: President  

 

5